Exhibit 10.2

DOMINION HOMES, INC.

AMENDED AND RESTATED 2003 STOCK OPTION AND

INCENTIVE EQUITY PLAN

RESTRICTED STOCK AWARD AGREEMENT

Dominion Homes, Inc., an Ohio corporation (the “Company”), hereby grants certain
of its common shares, without par value (the “Shares”), to the Recipient named
below, subject to the restrictions contained herein. The terms and conditions of
this grant are set forth in this cover sheet, in the attached Agreement, in the
Dominion Homes, Inc. Amended and Restated 2003 Stock Option and Incentive Equity
Plan (the “Plan”) and in the Plan prospectus. Copies of the Plan and the Plan
prospectus are attached.

Date of Grant: May 11, 2006

Name of Recipient: Jeffrey A. Croft

Recipient’s Social Security Number:                      -              -
                    

Number of Shares Granted: 100,000 Shares

Vesting Start Date: March 20, 2006

Vesting Schedule: Subject to all of the terms and conditions set forth in the
attached Agreement and the Plan, the restrictions on your Shares granted hereby
will lapse as follows: (i) for 50% of the total Shares granted (50,000 Shares),
the restrictions will lapse as to one-fourth of these Shares (12,500 Shares) on
each of the first, second, third, and fourth anniversaries of the Vesting Start
Date set forth above; and (ii) for 50% of the total Shares granted (50,000
Shares), the restrictions will lapse upon the Company’s achievement of $220
million in shareholders equity at the end of any fiscal quarter through and
including December 31, 2009. The restrictions on the 50,000 Shares described in
(i) above only will lapse and the Shares will fully and immediately vest if the
Company terminates you without Cause (as defined in your Employment Agreement
with the Company). Otherwise, termination of your employment for any reason will
not result in a lapse of the restrictions on your Shares.

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan, a copy of which is also
attached.

 

Recipient:  

/s/ Jeffrey A. Croft

  Jeffrey A. Croft Company:  

/s/ Christine A. Murry

  Christine A. Murry, Vice President, Corporate Counsel and Secretary



--------------------------------------------------------------------------------

DOMINION HOMES, INC.

AMENDED AND RESTATED 2003 STOCK OPTIONS AND

INCENTIVE EQUITY PLAN

RESTRICTED STOCK AWARD AGREEMENT

 

The Plan and

Other Agreements

   The text of the Plan, as it may be amended from time to time, is incorporated
in this Agreement by reference. This Agreement (which also includes the cover
sheet) and the Plan constitute the entire understanding between you and the
Company regarding this grant of Restricted Stock. Any prior agreements,
commitments or negotiations concerning such grant are superseded. In the event
that any provision in this Agreement conflicts with any term in the Plan, the
term in the Plan shall be deemed controlling. Certain capitalized terms used in
this Agreement, but not otherwise defined herein, are defined in the Plan.
Vesting    The Shares granted under this Agreement shall initially be unvested,
and, unless and until they vest in accordance with the Vesting Schedule on the
attached cover sheet, they shall be subject to forfeiture. In the event of a
“change in control” of the Company, all Shares granted under this Agreement
shall fully vest effective as of the date of the change in control. Termination
of Service    Upon your Termination for any reason other than by the Company
without Cause (as defined in your Employment Agreement with the Company or, if
you do not have an Employment Agreement, as defined in the Plan), including
Termination by reason of your death or Disability, any Shares which have not
vested on or before your Termination shall be forfeited, and no Shares granted
under this Agreement will continue to vest after your Termination. In the event
that your employment is Terminated by the Company without Cause, (1) the Shares
provided for in (i) at page 1 of this Agreement which have not vested on or
before your Termination shall fully and immediately vest, and (2) the Shares
provided for in (ii) at page 1 of this Agreement which have not vested on or
before your Termination shall be forfeited and will not continue to vest after
your Termination.

 

-2-



--------------------------------------------------------------------------------

Tax Deduction Limitations    Notwithstanding any provision contained in the
Plan, in this Agreement or in the attached cover sheet, if the vesting of any of
the Shares in any taxable year of the Company would prevent the Company from
deducting the then fair market value of such Shares for federal income tax
purposes in such taxable year under any applicable provision of the Code, then,
such Shares shall not become vested in such taxable year of the Company.
Instead, any such Shares which would have become vested shall vest as of the
first day of each succeeding taxable year of the Company, as to the maximum
number permitted in each such year which would allow the Company to deduct the
then fair market value of such Shares for federal income tax purposes. Transfer
Restrictions    Until the Shares are vested in accordance with the terms of this
Agreement and the attached cover sheet, they may not be sold, assigned,
transferred, pledged or otherwise encumbered. Certificates issued in respect of
the Shares which are unvested shall be registered in your name and deposited by
you, together with a stock power endorsed in blank, with the Company. Upon the
vesting of Shares, such restrictions on transfer will terminate with respect to
such vested Shares and the Company shall deliver to you the certificates issued
in respect of such vested Shares. Voting and Dividend Rights    Unless and until
any unvested Shares are forfeited pursuant to the applicable provisions of this
Agreement and the attached cover sheet, you shall have all voting rights with
respect to the Shares. Any dividends associated with unvested Shares will be
retained in an escrow account and distributed to you when the Shares vest or
forfeited if the Shares are forfeited. Income Tax Election    If you make an
election under Section 83(b) of the Code, you shall provide to the Company a
copy of such election within thirty (30) days of the filing of such election
with the Internal Revenue Service. Withholding Taxes    The Company shall be
entitled and is authorized, if the Committee deems it necessary or desirable, to
withhold (or to secure payment from you, in lieu of withholding) for any
federal, state or local income taxes payable, as may be permitted under the
Plan. No Employment Rights    This Agreement does not give you the right to
continue in the employment of the Company or any Subsidiary. The Company and
each Subsidiary reserves the right to Terminate you at any time and for any
reason, subject to the provisions of your Employment Agreement with the Company,
if applicable. Adjustments    The Committee may adjust the number of Shares
covered by this Agreement under certain circumstances as provided in the Plan.
Notwithstanding anything to the contrary contained in this Agreement, the Shares
granted hereunder (and the vesting thereof) shall be subject to the terms of the
agreement of merger, liquidation or reorganization in the event the Company
becomes subject to such corporate activity.

 

-3-



--------------------------------------------------------------------------------

Applicable Law    This Agreement will be interpreted and enforced under the laws
of the State of Ohio.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

-4-